One Hundred Tenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eightS. 2482IN THE SENATE OF THE UNITED
		  STATESAN ACTTo repeal the provision of title 46, United
		  States Code, requiring a license for employment in the business of salvaging on
		  the coast of Florida.1.Repeal of requirement of license for
			 employment in the business of salvaging on the coast of FloridaChapter 801 of title 46, United States Code,
			 is amended—(1)by striking section 80102; and(2)in the table of sections at the beginning
			 of the chapter by striking the item relating to that section.Speaker of the House of RepresentativesVice President of the United States and President of the Senate